DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 claims a track assembly comprising one or more track segments coupled together and arranged in a parallel configuration.  However, it is unclear how the trolley assembly, a claimed, functions with the track assembly coupled together.  The figure 14 shows the coupled together track assembly, but there is not description or figure of the trolley assembly with the track assembly.  Is the trolley assembly redesigned to function with the coupled together track assembly.  This claim is indefinite and unclear based on the written description.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 12, 13, 15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by THeesfeld et al. (US 8,191,487).

Regarding claim 1, Theesfeld et al. teaches a transport and storage system comprising: 
a track, 10, having a first end and a second end, and defining a longitudinally extending path therebetween; 
a trolley, 31, assembly coupled to the track for translational shifting along the path, the trolley assembly comprising a trolley body, a pair of opposing sidewalls, 35, extending from the trolley body, and a roller assembly, 32 and 33, positioned between the pair of opposing sidewalls; 
a drive member, 20, coupled to the trolley assembly; and 
a drive unit, 21, affixed to the first end of the track and operatively coupled to the drive member for translating the trolley assembly along the path, see figures 6, 8A, and 9 and column 8, lines 5+.

Regarding claim 2, Theesfeld et al. teaches the track further comprising a base portion configured to be secured to a surface and a pair of laterally spaced side rails extending from the base portion away from the surface to define a channel extending along the path, wherein the roller assembly at least partially resides within the track channel, see figure 9.

Regarding claim 3, Theesfeld et al. teaches the pair of opposing sidewalls of the trolley assembly are positioned lateral to and substantially parallel to the pair of laterally spaced side rails of the track so as to at least partially cover the pair of laterally spaced side rails with the pair of opposing sidewalls, see figure 9.

Regarding claim 4, Theesfeld et al. teaches the drive member at least partially resides within the track channel, see figures 6 and 9.

Regarding claim 5, Theesfeld et al. teaches the roller assembly comprising a central member positioned between the pair of opposing sidewalls and one or more wheel assemblies coupled to the central member, see figure 8A.

Regarding claim 6, Theesfeld et al. teaches each of the one or more wheel assemblies comprises a pair of wheels coupled to, and positioned on either side of, the central member, see figure 9.

Regarding claim 7, Theesfeld et al. teaches the central member is mechanically connected to the drive member so as to couple the drive member to the trolley assembly, see figure 9.

Regarding claim 8, Theesfeld et al. teaches the roller assembly comprises three or more wheels arranged colinearly along the track path, see figure 9.

Regarding claim 12, Theesfeld et al. teaches a surface having the transport and storage system installed thereon, see column 6, lines 47+.

Regarding claim 13, Theesfeld et al. teaches wherein the track further comprises a base portion secured to a first portion of the surface, and wherein the drive unit is affixed to the track adjacent a second portion of the surface, wherein the first portion of the surface and the second portion of the surface are substantially coplanar, see figure 6.

Regarding claim 15, Theesfeld et al. teaches a method of transporting and/or storing an article, the method comprising: providing the transport and storage system of claim 1 installed on a surface; securing the article to the trolley assembly; and operating the drive unit so as to engage the drive member, thereby translating the trolley assembly along the path toward the first end or the second end of the track, see column 9, lines 1+

Regarding claim 17, Theesfeld et al. teaches the article is secured with a carrier, 50, coupled to the trolley assembly.
	
Regarding claim 18, Theesfeld et al. teaches a lift and storage system for installation onto a vertical wall, the system comprising: 
a track, 10, having a first end and a second end and defining a longitudinally extending path therebetween, the track comprising a base portion configured to be positioned adjacent an exterior surface of the vertical wall; 
a trolley, 31, assembly coupled to the track for translational shifting along the path, the trolley assembly comprising a trolley body, a pair of opposing sidewalls extending from the trolley body, and a roller assembly positioned between the pair of opposing sidewalls; 
a drive member, 20, coupled to the trolley assembly; and 
a drive unit, 21, affixed to the first end of the track and operatively coupled to the drive member for translating the trolley assembly along the path.

Regarding claim 19, THeesfeld et al. teaches a vertical wall having the lift and storage system of claim 18 installed thereon, see column 6, lines 47+.

Regarding claim 20, Theesfeld et al. teaches a method of storing an article, the method comprising: providing the storage system of claim 18 installed on the vertical wall and having the trolley assembly positioned adjacent the second end of the track; securing the article to the trolley assembly; and operating the drive unit so as to engage the drive member and translate the trolley assembly along the path toward the first end of the track, see column 9, lines 1+.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theesfeld et al. in view of Willard (US 2019/0241414).

Regarding claim 9, Theesfeld et al. does not teach the stabilizing member, but Willard does.  Xiang et al. teaches a storage system with a track and a trolley and an elongated stabilizing member, 122a and f, attached to the first end of the track and/or the second end of the track and positioned perpendicular to the track path, see figure 1.  It would have been obvious to one of ordinary skill in the art to combine the stabilizer of Willard with the system of Theesfeld et al. in order to achieve the predictable result of stabilizing the system and providing more surface area to attach the system to a surface.

Regarding claim 10, Theesfeld et al. does not teach the track comprises one or more track segments secured together by a bracket, but Willard does, see figure 4a.  It would be obvious to one of ordinary skill in the art to include a second track segment secured to the first, as taught by Willard, in order to achieve the predictable result of increasing the length of the track and the vertical reach of the storage system.

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theesfeld et al. in view of Ritzenhaler (US 5,183,162).

Regarding claims 14 and 16, Theesfeld et al. does not teach the surface is an overhead surface.  Ritzenhaler teaches a transport and storage system with a track and trolley, where the track is attached to a wall and ceiling, see figure 2.  It would have been obvious to one of ordinary skill in the art to extend the track of Theesfeld et al. onto the ceiling in order to increase the reach of the storage and transport system to enable moving attached accessories into a room.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



28 June 2022